DAYTON, J.
Plaintiff made an uncontradicted prima facie case.. He had a transfer, and boarded the lighted car carrying other passengers. The conductor was informed of plaintiff’s transfer. In addition, plaintiff agreed to pay his fare. The fact that the car was carrying other passengers was a sufficient invitation. The fact that this-car was drawing a “dead car” is immaterial—a circumstance of not infrequent occurrence. The brutal actions of the conductor may not be regarded as an inference that plaintiff was not “invited” to become *762a passenger. To so regard them would establish a precedent quite inimical to the rights of patrons of defendant company. To remit plaintiff to an action for assault on the undisputed facts would be unjust.
The verdict is so clearly against the weight of evidence that it should be reversed, and a new trial ordered, with costs to appellant to abide 'he event.
GIEGERICH, J., concurs in result. LEHMAN, J., dissents.